Citation Nr: 1015099	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  08-26 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K  Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from September March to 
September 1962, and from November 1963 to March 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the Veteran's claims of 
entitlement to service connection for hearing loss, tinnitus, 
and degenerative disc disease of the lumbar spine.  The 
Veteran filed his notice of disagreement in January 2008.  In 
June 2008, the RO granted entitlement to service connection 
for hearing loss with an evaluation of 20 percent effective 
October 25, 2006, and the RO issued a statement of the case 
with respect to the remaining issues that was sent to the 
Veteran in July 2008.  The Veteran filed a substantive appeal 
in September 2008.

In March 2010, the Veteran, accompanied by his 
representative, testified at a hearing before the 
undersigned.  A transcript of these proceedings has been 
associated with the Veteran's claims file. 
 
The issue of entitlement to service connection for 
degenerative disc disease of the lumbar spine is addressed in 
the REMAND portion of the decision below and is  REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.






FINDING OF FACT

Tinnitus had its onset in the Veteran's period of military 
service. 


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, tinnitus had 
its onset in the Veteran's period of military service. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that service connection for 
tinnitus is warranted.  And because the Board has granted 
this claim, further discussion of the VCAA is not required at 
this time. 

II.  Service connection.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases, 
including and heart disease, when the disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical 
evidence, or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical, or in certain circumstances, lay evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995; see also 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disorder for 
VA compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Additionally, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 
Vet. App. 439 (1995), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes where there is no 
credible lay evidence of a continuity of symptomatology.  
Davidson; see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The Veteran can attest to factual matters of 
which he or she had first-hand knowledge, e.g., experiencing 
pain in service, reporting to sick call, being placed on 
limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997);  see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes through the senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the Veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")). See Barr, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court of Appeals for Veterans Claims held that an 
appellant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail.  The Court has also stated, "It is clear that to 
deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

In this case, the Veteran contends that he has tinnitus that 
had its onset during his period of military service.  

Specifically, the Veteran contends that he was exposed to 
acoustic trauma in service in the Navy.  He testified before 
the Board in March 2010 that his duties in the military 
included considerable time spent in the boiler and engine 
rooms of the USS Rockbridge.  The Veteran testified that 
there was loud turbine noise that was very high pitched and 
that hurt his ears.  The Veteran stated that he wore no 
hearing protection.  He indicated that he did not report 
tinnitus in service, because he did not want to complain.  
After service, he testified that he worked for a short time 
on an assembly line, with relatively minor noise exposure 
(air and staple guns), and that since that time he has worked 
for 43 years as a manager of the environmental section of a 
hospital.  He also testified that he had no recreational 
noise exposure after service.  

The Veteran's service treatment records note findings of 
15/15 in a whisper test on service separation.  After 
service, a VA treatment noted dated in August 2006 showed 
complaints of hearing loss with a reported onset of 
approximately 20 years prior to the examination, as well as 
complaints of constant bilateral tinnitus, also with an onset 
of approximately 20 years prior to the examination.  The 
physician stated that "[b]ased on the patient's history of 
military noise exposure and the type and configuration of 
hearing loss, it is at least as likely as not that the 
patient's hearing loss and tinnitus may be related to 
military service." 

In order to determine whether the Veteran has hearing loss 
and tinnitus that had their onset in service, the Veteran was 
afforded a VA examination dated in June 2008.  The examiner 
indicated that the Veteran's claims file had been reviewed in 
connection with the examination and report.  His history of 
military noise exposure was noted for the record, and he was 
found to have bilateral hearing loss for VA purposes, and 
tinnitus.  The examiner noted that the Veteran reported that 
tinnitus had its onset approximately 20 years prior to the 
examination.  The examiner found that the Veteran's bilateral 
hearing loss was "as least as likely as not (50/50 
probability) caused by or a result of military noise 
exposure."  With respect to the Veteran's tinnitus, however, 
the examiner stated that "[t]he Veteran's bilateral tinnitus 
was less likely as not (less than 50/50 probability) caused 
by or a result of military noise exposure."  The examiner 
stated that his tinnitus opinion was because the Veteran 
reported its onset about 20 years ago, or in the late 1980s, 
long after leaving service. 

Based on the foregoing, and affording the benefit of the 
doubt to the Veteran, the Board finds that service connection 
for tinnitus is warranted in this case.  While the June 2008 
VA examiner found that tinnitus was less likely the result of 
military service, this was due in large part to the Veteran's 
report that tinnitus started approximately 20 years prior to 
the examination.  In his testimony before the Board, however, 
the Veteran indicated that he did not report complaints of 
tinnitus in service, because he did not want to complain.  In 
addition, the August 2006 VA physician indicated that, in his 
opinion both the Veteran's hearing loss and tinnitus may be 
related to his military noise exposure, based on the 
Veteran's history of military noise exposure and the type and 
configuration of hearing loss.  The Board also notes that the 
Veteran has been service-connected for bilateral hearing loss 
based on the same noise exposure that underlies his 
complaints of tinnitus.  Based on these facts, the Board 
resolves all doubt in favor of the Veteran and grants 
entitlement to service connection for tinnitus.  38 U.S.C.A. 
§ 5107(b). 


ORDER

Service connection for tinnitus is granted.


REMAND

After a thorough review of the Veteran's claims file, the 
Board finds that the Veteran's claim of entitlement to 
service connection for degenerative disc disease of the 
lumbar spine must be remanded for further development.

In this case, the Veteran testified before the Board that he 
injured his back in service.  The Veteran reported that he 
was the engineman on a light boat (landing craft) that was 
landing off the coast of Spain.  The Veteran reported that a 
wave came up as he was disconnecting block and tackle.  He 
was thrown back across the boat and onto the engine.  The 
Veteran indicated that he reported this to those on the light 
boat, but did not seek other treatment in service.  

After service, the Veteran reported that he sought treatment 
for his back as early as the 1970s, but that these records 
could not be obtained, since that physician was now deceased.  
The Veteran indicated that he had been assessed with three 
herniated discs.  The Veteran then stated that he did not 
seek treatment for his back for nearly 20 years, because the 
earlier physicians were not able to help his condition.  The 
Veteran has been diagnosed with mild degenerative changes 
with mild anterior extradural defect.  The Veteran has not 
been afforded a VA examination in connection with his claim.  

Based on the foregoing, the Board finds that the Veteran's 
claim should be remanded and that the Veteran should be 
afforded a VA examination in connection with the claim.  
Pursuant to the VCAA, such an examination is necessary to 
adjudicate these claims.  See 38 U.S.C.A § 5103A; 38 C.F.R. 
§ 3.159(c)(4).

The Veteran must also be advised of the importance of 
reporting to the scheduled VA examination and of the possible 
adverse consequences, to include the denial of his claim, of 
failing to so report.  See 38 C.F.R. § 3.655 (2009).

Here, the Board notes that, while many service treatment 
records have been associated with the Veteran's claims file, 
the Veteran's claims file indicates that other of the 
Veteran's service treatment records could not be obtained 
from the National Personnel Records Center (NPRC).   In this 
regard, the Board recognizes its heightened duty to explain 
its findings and conclusions and to consider benefit of the 
doubt and corroborative testimony such as buddy statements in 
cases where records are unavailable.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  

Prior to affording the Veteran a VA examination, the Veteran 
should be afforded an opportunity to submit any recent 
medical records or opinions pertinent to his claim that have 
not already been associated with his claims file.  This 
should include records of the Veteran's treatment at Mountain 
Home VA Medical Center dated since November 2006.  In this 
regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that he 
identify all VA and non-VA health care 
providers, other than those already 
associated with the claims folder, that 
have treated him for his back disorder 
since service.  This should include 
records of the Veteran's treatment at 
Mountain Home VA Medical Center dated 
since November 2006.  The aid of the 
Veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file, and the Veteran should be 
informed in writing.  

2.  The RO should arrange for an 
appropriate VA examination for the 
purpose of determining whether the 
Veteran's current low back disability 
had its onset in service or within one 
year of service, or is otherwise related 
to the Veteran's military service.    

The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished. Based on his/her 
review of the case, the examiner is 
specifically requested to offer an 
opinion as to: 

(a)  Does the Veteran have a current 
low back disability?  If so, state the 
diagnosis or diagnoses.

(b).  If the examiner finds that the 
Veteran has a current diagnosed low 
back disability, did such disorder 
have its onset during active duty or 
within one year of active service, or 
was such disability caused by any 
incident that occurred during active 
duty?  In this regard, the examiner is 
asked to comment on the Veteran's 
testimony before the Board that, in 
service, he was thrown across a light 
landing craft after a wave struck the 
boat, and that he landed on the engine 
of the craft, injuring his back.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
typewritten report.  

3.  After completing all indicated 
development, the RO should review the 
claim in light of all the evidence of 
record.  If any determination remains 
adverse, the Veteran must be furnished 
with a Supplemental Statement of the Case 
and be given an opportunity to submit 
written or other argument in response 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending a requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


